    Case 1:19-cv-00220-JRH-BKE Document 23 Filed 04/30/20 Page 1 of 1
                                                                                    FILED
                                                                             U.S.DiSTRlCTCOURi
                      IN THE UNITED STATES DISTRICT COURT                        AUGUSTA DiV-
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION
                                                                             20 APR 30 PH 1-07

DENNIS ROGER PUCKETT,                                                      CLERK
                                                                                 SO.
              Plaintiff,

       V.                                                CV 119-220


EDWARD PHILBIN; CONNIE MELCHERT;
DR. ALSTON; DR. MACOMSON;
AUGUSTA UNIVERSITY; GEORGIA
DEPARTMENT OF CORRECTIONS;
and MANUFACTURER OF DEVICE
in neck,

              Defendants.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation,to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Reconimendation of the Magistrate Judge as its opinion

and DISMISSES Defendants Augusta University, Georgia Department of Corrections,

Philbin, Melchert, Alston, and the Manufacturer of the device in Plaintiffs neck because

Plaintiff fails to state a claim against them upon which relief can be granted. The case shall

proceed against Defendant Macomson as described in the Magistrate Judge's April 2, 2020

Order. (See doc, no. 14.1


       SO ORDERED this ^O^da.y of                                 2020, at Augusta, Georgia.


                                           J. RA^AL HALL,'THIEF JUDGE
                                           unit/d states district court
                                                THERN DISTRICT OF GEORGIA
